 1
                                                                           FILED IN THE
 2                                                                     U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 3
                                                                  May 03, 2019
 4                                                                    SEAN F. MCAVOY, CLERK

 5
 6                           UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9   KRYSTAL M.,                                   No.1:18-CV-03127-JTR
10
                  Plaintiff,                       ORDER GRANTING, IN PART,
11                                                 PLAINTIFF’S MOTION FOR
12                      v.                         SUMMARY JUDGMENT AND
                                                   REMANDING FOR ADDITIONAL
13   COMMISSIONER OF SOCIAL                        PROCEEDINGS
14   SECURITY,
15
                  Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   No. 14, 18. Attorney D. James Tree represents Krystal M. (Plaintiff); Special
19   Assistant United States Attorney Justin Lane Martin represents the Commissioner
20   of Social Security (Defendant). The parties have consented to proceed before a
21   magistrate judge. ECF No. 7. After reviewing the administrative record and the
22   briefs filed by the parties, the Court GRANTS, IN PART, Plaintiff’s Motion for
23   Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
24   REMANDS the matter to the Commissioner for additional proceedings pursuant to
25   42 U.S.C. § 405(g).
26                                    JURISDICTION
27         Plaintiff filed applications for Disability Insurance Benefits and
28   Supplemental Security Income on May 30, 2014, alleging disability since May 15,


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 1
 1   2014, due to hyperthyroidism, degenerative changes to her spine, bone spurs,
 2   migraines, learning disability, ADHD, anxiety, depression with mood swings, and
 3   varicose veins. Tr. 376. The applications were denied initially and upon
 4   reconsideration. Tr. 205-12, 216-26. Administrative Law Judge (ALJ) Ilene Sloan
 5   held a hearing on May 30, 2017, Tr. 76-110, and issued an unfavorable decision on
 6   June 20, 2017, Tr. 15-20. The Appeals Council denied Plaintiff’s request for
 7   review on May 24, 2018. Tr. 1-5. The ALJ’s June 2017 decision thus became the
 8   final decision of the Commissioner, which is appealable to the district court
 9   pursuant to 42 U.S.C. § 405(g). Plaintiff filed this action for judicial review on
10   July 16, 2018. ECF No. 1, 4.
11                                STATEMENT OF FACTS
12         Plaintiff was born in 1979 and was 34 years old as of the alleged onset date.
13   Tr. 140. She attended school through the eleventh grade, and never completed a
14   GED. Tr. 81-82. She has worked as a cashier, caregiver, security guard, machine
15   cleaner in a meat plant, fast food worker, laundry and dry-cleaning attendant, stock
16   clerk, ticket taker, telemarketer, and janitor. Tr. 101, 378, 401.
17                                STANDARD OF REVIEW
18         The ALJ is responsible for determining credibility, resolving conflicts in
19   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
20   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
21   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
22   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
23   only if it is not supported by substantial evidence or if it is based on legal error.
24   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
25   defined as being more than a mere scintilla, but less than a preponderance. Id. at
26   1098. Put another way, substantial evidence is such relevant evidence as a
27   reasonable mind might accept as adequate to support a conclusion. Richardson v.
28   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 2
 1   rational interpretation, the Court may not substitute its judgment for that of the
 2   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 3   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 4   administrative findings, or if conflicting evidence supports a finding of either
 5   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
 6   Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision
 7   supported by substantial evidence will be set aside if the proper legal standards
 8   were not applied in weighing the evidence and making the decision. Brawner v.
 9   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
10                      SEQUENTIAL EVALUATION PROCESS
11         The Commissioner has established a five-step sequential evaluation process
12   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
13   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through
14   four, the burden of proof rests upon the claimant to establish a prima facie case of
15   entitlement to disability benefits. Tackett, 180 F.3d at 1098-99. This burden is
16   met once a claimant establishes that a physical or mental impairment prevents the
17   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
18   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
19   to step five, and the burden shifts to the Commissioner to show that (1) the
20   claimant can make an adjustment to other work; and (2) specific jobs which the
21   claimant can perform exist in the national economy. Batson v. Commissioner of
22   Social Sec. Admin., 359 F.3d 1190, 1193-94 (2004). If a claimant cannot make an
23   adjustment to other work in the national economy, the claimant will be found
24   disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
25                            ADMINISTRATIVE DECISION
26         On June 20, 2017, the ALJ issued a decision finding Plaintiff was not
27   disabled as defined in the Social Security Act.
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 3
 1         At step one, the ALJ found Plaintiff had engaged in substantial gainful
 2   activity from January 2015 to November 2016. Tr. 18.
 3         Having found no continuous 12-month period during which Plaintiff had not
 4   engaged in substantial gainful activity, the ALJ found Plaintiff was not under a
 5   disability as defined in the Social Security Act. Tr. 19-20.
 6                                          ISSUES
 7         The question presented is whether substantial evidence supports the ALJ’s
 8   decision denying benefits and, if so, whether that decision is based on proper legal
 9   standards.
10         Plaintiff contends the ALJ erred by (1) finding Plaintiff’s work for her uncle
11   to constitute substantial gainful activity; and (2) failing to consider a prospective
12   period of disability after Plaintiff’s work activity ended.
13                                       DISCUSSION1
14   1.    Finding of substantial gainful activity
15         Plaintiff argues the ALJ erred in finding Plaintiff’s work for her uncle to be
16   substantial gainful activity (SGA) because the ALJ improperly concluded the work
17
18
19
20
21         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
22   that ALJs of the Securities and Exchange Commission are “Officers of the United
23   States” and thus subject to the Appointments Clause. To the extent Lucia applies
24   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
25   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
26   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
27   specifically addressed in an appellant’s opening brief).
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 4
 1   was not accommodated, the ALJ made mathematical mistakes, and the ALJ failed
 2   to fully develop the record.2 ECF 14 at 5-12.
 3         At step one of the sequential evaluation process, an ALJ must determine if a
 4   claimant is engaged in SGA. 20 C.F.R. §§ 404.1520(b), 416.920(b). Substantial
 5   gainful activity is defined as work activity that is both substantial and gainful:
 6   work that involves doing significant physical or mental activities and is the kind of
 7   work done for pay or profit, whether or not a profit is realized. 20 C.F.R. §§
 8   404.1572(a)-(b), 416.972(a)-(b); Social Security Ruling 83-33. In determining
 9   whether work activity qualifies as SGA, the primary consideration is the claimant’s
10   earnings record. 20 C.F.R. §§ 404.1574(a)(1), 416.974(a)(1). When a claimant
11   has earnings at a level equal to or above SGA, a rebuttable presumption arises that
12   she is engaged in SGA. Keyes v. Sullivan, 894 F.2d 1053 (9th Cir. 1990).
13         A claimant may rebut the presumption of SGA by presenting evidence that
14   her work activity is being performed under circumstances that indicate it is not
15   substantial. Id.; see also Katz v. Sec’y of Health & Human Servs., 972 F.2d 290,
16   293-94 (9th Cir. 1992). The Regulations establish a number of factors to be
17   considered, including how well one performs the job, whether the individual is
18   self-employed, the time spent working, and any special conditions. 20 C.F.R. §§
19   404.1573, 416.973. Examples of special conditions include being allowed to work
20   irregular hours or take frequent rest periods, being permitted to work at a lower
21
22         2
               Plaintiff also argues, for the first time in her Reply Brief, that her work
23   could qualify as an unsuccessful work attempt. ECF No. 19 at 2-3. This argument
24   was not raised in the Opening Brief and therefore is waived. See Carmickle, 533
25   F.3d at 1161 n.2. However, as the Court finds remand to be appropriate, Plaintiff
26   may assert this argument before the ALJ on remand, in light of the need for
27   resolution of the discrepancies in the earnings records.
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 5
 1   standard of productivity or efficiency than other employees, or being given the
 2   work opportunity because of family relationship or the employer’s concern for the
 3   individual’s welfare. 20 C.F.R. §§ 404.1573(c)(1)-(6), 416.1573(c)(1)-(6). The
 4   Regulations make clear none of these conditions alone is sufficient to establish that
 5   an individual is not engaged in SGA; the agency must consider the totality of the
 6   circumstances. Id.; see also Katz, 972 F.2d at 293; Keyes, 894 F.2d at 1056.
 7         Plaintiff worked part time for her uncle throughout most of 2015 and 2016.
 8   Tr. 82. She testified at the hearing:
 9
           that was kind of a pity job, I needed money and he’s my uncle, so he
10         put me on the books to do light housekeeping and garden work and
11         stuff for him. But I haven’t, I wasn’t keeping up with it so kind of
           agreed that I didn’t, wouldn’t work with it anymore. I couldn’t keep
12         up with his yard and house and stuff.
13
14   Tr. 82. She also testified that she was only working two weeks out of each month,
15   Tr. 82, and that it took her significantly longer to complete the work than it did for
16   her uncle’s regular housekeeper. Tr. 94.
17         The ALJ failed to discuss all of these circumstances. After analyzing the
18   various earnings record statements in the file, the ALJ stated in one sentence that
19   “the claimant testified that Oasis Drilling/her uncle did not provide her with any
20   type of special accommodation other than allowing her to perform the work on a ‘2
21   weeks on, 2 weeks off’ schedule.” Tr. 19. This was the ALJ’s only analysis of
22   whether the work performed was substantial. Read in isolation, the ALJ’s decision
23   implies a normal part-time work arrangement that just happened to be between
24   family members. However, a substantial evidence analysis requires the Court to
25   consider whether there “is relevant evidence that, considering the entire record, a
26   reasonable person might accept as adequate to support a conclusion.” Lewis v.
27   Apfel, 236 F.3d 503, 509 (9th Cir. 2001) (emphasis added). When considering the
28   record as a whole, Plaintiff’s testimony raises a factual question as to whether she



     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 6
 1   was performing duties that consisted of significant physical and mental activities to
 2   warrant a designation of “substantial.” The ALJ failed to explain how she resolved
 3   the various other factors, including Plaintiff’s reportedly minimal responsibilities,
 4   the familial relationship, and her uncle’s apparent desire to assist a family member
 5   in a difficult situation.3 Tr. 82-83, 93-94. Defendant does not dispute that the ALJ
 6   considered some—but not all—of the factors. ECF No. 18 at 7. The ALJ’s failure
 7   to consider all of the relevant factors renders the decision unsupported by
 8   substantial evidence.
 9         The Court acknowledges that the record is lacking in detail on the specifics
10   of Plaintiff’s employment. On remand, the ALJ is directed to further develop the
11   record as to Plaintiff’s duties and the conditions under which she obtained and
12   performed the work. The ALJ is also directed to resolve the discrepancies in
13   Plaintiff’s various earnings records before relying on the records to find SGA.4
14
15         3
               The record also reflects that Plaintiff’s boyfriend, who was himself
16   disabled, occasionally performed work for Plaintiff’s uncle as well. Tr. 86.
17         4
               The Detailed Earnings Record, Tr. 374, documents different total earnings
18   amounts for 2015 and 2016 than the New Hire Query, Tr. 363, 365. Plaintiff
19   testified that she worked for her uncle for nearly two years, Tr. 82, yet the records
20   only include earnings for four quarters. The parties should address this
21   discrepancy on remand.
22         With respect to the ALJ’s calculation errors at Tr. 18, the Court finds such
23   errors harmless. The New Hire Query at Tr. 363 indicates $10,406 in earnings
24   over three quarters of 2015, resulting in average monthly earnings of $1,156.22
25   ($10,406 ÷ 9 months). The Detailed Earnings Query at Tr. 374 indicates $14,136
26   in earnings for the year, resulting in average monthly earnings of $1,178 ($14,136
27   ÷ 12 months). By either calculation, Plaintiff’s earnings records indicate wages
28   over the presumptive SGA level of $1,090 for 2015. See 20 C.F.R. § 404.1574a.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 7
 1   2.    Prospective period of disability
 2         Plaintiff additionally submits that, even if the ALJ was correct in finding
 3   SGA, the ALJ erred in not considering a prospective period of disability following
 4   the end of Plaintiff’s work for her uncle. ECF 14 at 15-17.
 5         The Social Security Act defines disability as “the inability to do any
 6   substantial gainful activity by reason of any medically determinable physical or
 7   mental impairment which can be expected to result in death or which has lasted or
 8   can be expected to last for a continuous period of not less than 12 months.” 20
 9   C.F.R. §§ 404.1505, 416.905.
10         As the Court finds the ALJ erred in denying this claim at step one, it is
11   unnecessary to resolve this issue. On remand, the ALJ shall reassess step one and
12   complete the remainder of the step five process as needed.
13                                    CONCLUSION
14         Plaintiff argues the ALJ’s decision should be reversed and remanded for the
15   payment of benefits. The Court has the discretion to remand the case for additional
16   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
17   (9th Cir. 1996). The Court may award benefits if the record is fully developed and
18   further administrative proceedings would serve no useful purpose. Id. Remand is
19   appropriate when additional administrative proceedings could remedy defects.
20   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
21   finds that further development is necessary for a proper determination to be made.
22         The ALJ’s step one determination is not supported by substantial evidence
23   and must be reevaluated. On remand, the ALJ shall reassess Plaintiff’s work
24   activity, including whether special conditions existed to justify deeming the work
25   not to be substantial. The ALJ shall continue the five-step analysis, as necessary,
26
27
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 8
 1   and take into consideration any other evidence or testimony relevant to Plaintiff’s
 2   disability claim.
 3         Accordingly, IT IS ORDERED:
 4         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
 5   GRANTED, IN PART.
 6         2.     Defendant’s Motion for Summary Judgment, ECF No. 18, is
 7   DENIED.
 8         3.     The matter is REMANDED to the Commissioner for additional
 9   proceedings consistent with this Order.
10         4.     An application for attorney fees may be filed by separate motion.
11         The District Court Executive is directed to file this Order and provide a copy
12   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
13   the file shall be CLOSED.
14         IT IS SO ORDERED.
15         DATED May 3, 2019.
16
17                               _____________________________________
                                           JOHN T. RODGERS
18                                UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 9
